DETAILED ACTION
This is the first office action regarding application number 16/523140, filed on July 26, 2019. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-4, 7-14 drawn to Group I, Species I(a), Species II(a) in the reply filed on May 18, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-6, 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II, III, Species I(b), and Species II(b), there being no allowable generic or linking claim. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a “means for” that is coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitation(s) is/are: 
"driving" in claim 12. Page 6, lines 25-30 of the original disclosure states “the laser machining device comprises driving means for positioning the top surface of the transparent substrate relative to the laser beam” which is a mere repeat of the claim language without sufficient disclosure as to what structure(s) encompass the “driving means”.  Based on a lack of disclosure and for the purposes of examination, the “driving means” is interpreted as motor, actuator, scanner, and equivalents thereof.
"focusing" in claim 13. Page 6, lines 25-30 of the original disclosure states “ the laser machining device comprises focusing means for focusing the laser beam in the vicinity of the top surface of the transparent substrate”, which is a mere repeat of the claim language without sufficient disclosure as to what structure(s) encompass the “focusing means”.  Based on a lack of disclosure and for the purposes of examination, the “focusing means” is interpreted as any lens, and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a deflection device  in claim  10 which is interpreted as a scanner as described in page 6 of the original disclosure “the deflection device is a scanner”, and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 recites “driving means”. Page 6, lines 25-30 of the original disclosure states “the laser machining device comprises driving means for positioning the top surface of the transparent substrate relative to the laser beam” which is a mere repeat of the claim language without sufficient disclosure as to what structure(s) encompass the “driving means”.
 Claim 13 recites "focusing means". Page 6, lines 25-30 of the original disclosure states “ the laser machining device comprises focusing means for focusing the laser beam in the vicinity of the top surface of the transparent substrate”, which is a mere repeat of the claim language without sufficient disclosure as to what structure(s) encompass the “focusing means”.
Claim 14 is rejected due to its dependency on claim 13.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations "driving" in claim 12 and "focusing" in claim 13 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The original disclosure does not describe any driving structure for positioning top surface of the transparent substrate relative to a laser beam or any focusing structure for focusing a laser beam in the vicinity of the top surface of the transparent substrate. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 14 is rejected due to its dependency on claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richter, WO 2019134807 (hereafter Richter).
Regarding claim 1, 
Richter teaches a method for producing surface structures on laser-transparent workpieces, in particular of glass or plastic. Thus Richter is from the same field as the instant claim.

    PNG
    media_image1.png
    475
    541
    media_image1.png
    Greyscale

Fig. 1 of Richter teaches a laser system with burst of laser pulses forming domes on a glass surface
“A method for structuring a top surface of a transparent substrate, said substrate being transparent to visible light, the method comprising the steps of:”(Abstract teaches “The invention relates to a method for producing surface structures (10) on a laser-transparent workpiece (2), in particular made of glass or plastic,”. It is implied that glass is transparent to visible light. )
“(a) providing said transparent substrate with said top surface;” (Fig. 2 teaches workpiece surface 11 of a workpiece 2. Abstract teaches workpiece 2 is made of glass, here glass corresponds to the transparent substrate in the instant claim.)

    PNG
    media_image2.png
    276
    570
    media_image2.png
    Greyscale

Fig. 2 of Richter teaches forming domes on surface of a glass substrate
“(b) providing a laser machining device comprising a laser source able to emit a laser beam in a burst mode, said burst mode being characterized by a train of pulses comprising sets of laser pulses repeated over time;” (Page 9, paragraph 6 of the attached machine translation and Fig. 1 teaches “The laser processing machine 1 comprises a USP laser 4 for generating the Laser beam 3 in the form of USP laser pulses 5 with pulse durations less than 10 ps and preferably in the femtosecond range”. Page 10, paragraph 2 teaches “As shown in detail A of FIG. 1, the plurality of USP laser pulses 5 may have a constant pulse spacing or a constant repetition rate or, as the detail B of FIG. 1 shows, grouped into a plurality of laser bursts 13, the one each laser burst 13 forming USP laser pulses 5 have a ns-pulse distance”. Here laser 4 corresponds to laser source, bursts 13 corresponds to a train of pulses in burst mode.)
“(c) using said laser source for irradiating said transparent substrate from the top surface with a laser beam according to said burst mode;” (Fig. 1)
“wherein said laser source is a femtosecond laser source;” (Page 9, paragraph 6 of the attached machine translation and Fig. 1 teaches “The laser processing machine 1 comprises a USP laser 4 for generating the Laser beam 3 in the form of USP laser pulses 5 with pulse durations less than 10 ps and preferably in the femtosecond range”.)
“wherein each of said sets of laser pulses of said train of pulses comprises a first and second pulse with a time interval between them between 5 ns to 50 ns;” (Page 7, paragraph 1 teaches “Preferably, a laser burst has at most 10 USP laser pulses, in particular at most 5 USP laser pulses, with a pulse spacing of at most 100 ns, preferably at most 50 ns, particularly preferably at most 20 ns.” Since the range of at most 20 ns taught in Richter is within the claimed range of 5 ns to 50 ns, Richter anticipates the claimed range. MPEP 2131.03-I. Additionally, Richter teaches at most 5 pulses in a set which implies a set of 2, 3, 4, or 5 pulses. Thus Richter teaches a set of 2 pulses that is within the range of first and second pulses in the instant claim , thus Richter anticipates the claimed range. MPEP 2131.03-I.)
“wherein each of said first and second pulses has an energy density on said top surface between 0.5 nJ/um2 and 50 nJ/um2; and” (Richter teaches a  pulse energy of 0.1 uJ to 100 uJ on page 6 and a laser spot diameter of 4um on page 11. The energy/area of this pulse on the surface is about 8 nJ/um2 which is within the claimed range of 0.5 to 50 nJ/um2, and Richter anticipates the claimed range. MPEP 2131.03-I.)

    PNG
    media_image3.png
    778
    812
    media_image3.png
    Greyscale

Screenshot of Richter teaching energy level of laser

    PNG
    media_image4.png
    304
    517
    media_image4.png
    Greyscale

Screenshot of Richter teaching spot diameter
“wherein said train of pulses is configured to structure said top surface.” (Fig. 1 and 2 teaches structures 10 on top surface 11)
Regarding claim 8,
“The method according to claim 1, wherein said transparent substrate is a glass substrate.” (Richter teaches quartz glass as a transparent substrate on page 9, paragraph 5.)
Regarding claim 10,
“The method according to claim 1, wherein said laser machining device comprises a deflection device for guiding said laser beam on said top surface of said transparent substrate.” (Richter teaches in page 8, paragraph 5 “In order to move the laser beam relative to the workpiece, the laser processing machine may include a scanner for deflecting the laser beam over the workpiece”. Here workpiece corresponds to the top surface of said transparent substrate, scanner corresponds to a deflection device.)
Regarding claim 11,
“ The method according to claim 10, wherein said deflection device is a scanner.” (Similar scope to claim 10 and therefore rejected under the same argument.)
Regarding claim 12,
“The method according to claim 1, wherein said laser machining device comprises driving means for positioning said top surface of said transparent substrate relative to said laser beam.” (Richter teaches in page 8, paragraph 5 “In order to move the laser beam relative to the workpiece, the laser processing machine may include a scanner for deflecting the laser beam over the workpiece”. Here workpiece corresponds to the top surface of said transparent substrate, scanner corresponds to driving means.)
Regarding claim 13,
“The method according to claim 1, wherein said laser machining device comprises focusing means for focusing said laser beam in the vicinity of said top surface of said transparent substrate.” (Page 8, paragraph 3 of Richter teaches” in the beam path of the pulsed laser beam, a beam shaping unit for spatial pulse and beam shaping of the USP laser pulses is arranged, as e.g. a high numerical aperture lens (NA> 0.1), a cylindrical lens, diffractive optical elements or an SLM modulator.” Here lens, optical elements, or SLM modulator corresponds to focusing means. Fig. 2 teaches laser beam 3 is focused on the top surface 11 of the substrate 2.)
Regarding claim 14,
“The method according to claim 13, wherein said laser beam is focused on said top surface of said transparent substrate.”(Fig. 2 in Richter teaches laser beam 3 is focused on the top surface 11 of the substrate 2.)
Claim(s)  2-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richter, WO 2019134807 (hereafter Richter) and evidenced by Oosterbeek et al., Measuring the ablation threshold fluence in femtosecond laser micromachining with vortex and Bessel pulses, Optics Express, Vol. 26, No. 26, Dec 2018 (hereafter Oosterbeek).
Regarding claim 2,
“The method according to claim 1 further comprising, before step (c), the additional step of: determining an ablation threshold of said transparent substrate being defined by an energy density per pulse; wherein said first and second pulses have an energy density on said top surface defined relative to said ablation threshold.” (Richter teaches in page 6, paragraph 1 “In the method according to the invention is a transformation of the workpiece material from the volume to a surface structure without additional material is deposited or removed.” Richter further teaches in page 7, paragraph 5 “it must first be experimentally determined how much energy is needed for which surface structure.” Here the energy needed to form a specific structure without deposition or removal of material is related to ablation threshold energy.
Richter further teaches in page 4, paragraph 2 “If the deposited energy (given by pulse energy, pulse duration, pulse spacing, focusing, wavelength) is selected correctly and the modification is correctly placed, the uppermost part of the modification just touches the workpiece surface. The thermal expansion of the material then causes the surface to bulge outward.” 
 It is implied that a person skilled in the art would determine ablation threshold for a specific structure on a specific substrate to form a surface structure without removing material as evidenced by Oosterbeek. Oosterbeek teaches in Introduction “The ultrashort pulse duration (τ < 10ps) results in nonlinear absorption, allowing machining of a wide range of materials, regardless of their linear absorption characteristics, and allows “cold cutting” with little or no damage to the surrounding area ….. Significant research effort has been put into improving the processing speed of ultrafast laser micromachining, and in this work the ablation threshold (minimum pulse energy density at which material removal is achieved) is commonly used to measure machining ability…. Ablation thresholds can be measured by the traditional diameter regression method , as well as the D-Scan (diagonal scan) method developed by Samad and Vieira et al., which greatly reduces the time required to complete measurements.”)
Regarding claim 3,
“The method according to claim 2, wherein said transparent substrate has an ablation threshold being defined by an energy density per pulse” (Similar scope to claim 2 and therefore rejected under the same argument.)
“and wherein said transparent substrate is structured with laser pulses having energy densities lower than the energy density ablation threshold such that said top surface of said transparent substrate is structured with domes.” (Richter teaches quartz glass as a transparent substrate on page 9, paragraph 5. Page 9, paragraph 7 further teaches “To produce a surface structure 10, a plurality of USP laser pulses 5 are focused through the workpiece surface 11 into the workpiece 2 in order to melt a convex, teardrop-shaped modification 12 having a spherical top side in the workpiece interior by stepwise heating of the focus volume. In this case, the pulse parameters (given by pulse energy, number of pulses, pulse duration, time pulse spacing, wavelength, focus) of the plurality of USP laser pulses 5 and the depth of the laser focus in the workpiece 2 are selected such that the upper most part of the molten modification 12 just the workpiece surface 11 touched (Fig. 2). By thermal expansion of the molten material modification 12, the workpiece surface 11 is then bulged outward to a spherical segment-shaped surface structure 10.” Here bulges correspond to domes, pulse parameters correspond to energy density of pulses. As evidenced by Oosterbeek in Introduction, applying an energy density equal to ablation threshold removes material from the substrate. Since Richter teaches forming domes without material removal, it is implied that Richter applies an energy density smaller than ablation threshold.)
Regarding claim 4,
“The method according to claim 3, wherein said domes are formed with conservation of the material quantity.” (Richter teaches in page 6, paragraph 1 “In the method according to the invention is a transformation of the workpiece material from the volume to a surface structure without additional material is deposited or removed.” Here surface structures correspond to domes which are formed without changing material quantity.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter as applied to claim 1 above, and further in view of Stute, US 20190300417 (hereafter Stute).
 “ The method according to claim 1, wherein said first pulse has an energy density higher than that of said second pulse.” (The primary combination of references does not teach first pulse with an energy density higher than that of second pulse. Sun teaches in paragraph [109] “in embodiments comprising a pulsed laser beam, the pulses may be produced in pulse bursts 500 of two sub-pulses 500A or more…. a pulse burst is a short and fast grouping of sub-pulses that creates an optical energy interaction with the material…on a time scale not easily accessible using a single-pulse operation… the energy within a pulse burst (i.e. a group of pulses) is conserved.” Stute is solving the same problem of designing a pulse burst as the instant claim.
Stute teaches in paragraph [109] “the energy distribution among the sub-pulses of a pulse burst does not need to be uniform. In fact, in some instances, the energy distribution among the sub-pulses of a pulse burst is in the form of an exponential decay, where the first sub-pulse of the pulse burst contains the most energy, the second sub-pulse of the pulse burst contains slightly less energy, the third sub-pulse of the pulse burst contains even less energy, and so on. However, other energy distributions within an individual pulse burst are also possible”. Stute teaches a first pulse having higher energy density  than second pulse wherein laser spot remains same for both first and second pulses. 

    PNG
    media_image5.png
    470
    360
    media_image5.png
    Greyscale

Fig. 3A of Stute teaches a burst of pulses with decreasing energy wherein pulse duration of sub-pulse is in a range of about 1 femtosecond to about 200 picoseconds [paragraph 108] and the sub-pulses are separated by a duration that is in a range from about 1 nsec to about 50 nsec [paragraph 111]
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use the energy distribution scheme of Stute to the method of Richter. One of ordinary skill in the art would have been motivated to do so because “the exact energy of each sub-pulse can be tailored to effect different amounts of modification to the transparent workpiece 160” as taught in paragraph [109] in Stute. )
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter as applied to claim 1 above, and further in view of Schott-brochure-technical-glasses_English, 2017(hereafter Schott).
 “The method according to claim 1, wherein said transparent substrate is an alkali-aluminosilicate glass substrate.”(Richter does not teach alkali-aluminosilicate glass.
Schott teaches physical and technical properties of glasses available in the market. Thus Schott is solving the same problem of selecting a transparent substrate as the instant claim.
Schott teaches alkali-aluminosilicate glass on page 6-7. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use alkali-aluminosilicate glass as taught in Schott to the method in Richter. One of ordinary skill in the art would have been motivated to do so because “The high alkali content prepares the glass for ion exchange with bigger alkali ions in order to improve the surface compressive strength. High transformation temperatures and outstanding mechanical properties, e.g. hardness and scratch behavior, are characteristic features of this glass type” as taught in page 6-7 of Schott.)

    PNG
    media_image6.png
    810
    1774
    media_image6.png
    Greyscale

Screenshot of Schott teaches alkali aluminosilicate glass

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10307862, Fig. 1-3
US 10137527, Fig. 1C
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAHMIDA FERDOUSI/
 Examiner, Art Unit 3761                                                                                                                                                                                             
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761